Citation Nr: 1738723	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-07 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Evaluation of bilateral hearing loss disability, currently rated as 30 percent disabling.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral foot disability.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral knee disability.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1946 to October 1947. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2016, the Veteran's claim for a higher rating for bilateral hearing loss disability was certified to the Board on appeal.  Following that certification, the Veteran also appealed the claims to reopen the issues of a bilateral foot disability, a bilateral knee disability, and a bilateral leg disability.  In his Form 9 for those issues, the Veteran requested a videoconference hearing.  In light of the above, the Board finds it necessary to remand the case to schedule the Veteran for his requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge, in accordance with applicable law.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




